DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2, 3, 1, 1, 1, 1, 1, 2, 2, 9, 9, 10, 10, 1, 1, 1, 1, 1 and 2, 1, and 3 of U.S. Patent No. 11,281,031 issued to Sears et al in view of Han et al (U.S. PGPub No. 2003/0156776). 
Regarding claim 1, claims 1 and 2 of patent 11,281,031 claims a device, comprising: a polarization rotator configured to be switchable between operating in two switching states (see patent claim 1 lines 1-4); the polarization rotator to switch between operating in the two switching states at a predetermined switching frequency, to thereby switch, a polarization of a component of an input light having an initial light intensity, between two orthogonal polarizations at the predetermined switching frequency (see patent claim 2); and a polarizer coupled with the polarization rotator, and configured to convert the input light transmitted through the polarization rotator into an output light having a light intensity reduced to a predetermined percentage of the initial light intensity of the input light (see patent claim 1 lines 6-10).
Han et al teaches a controller (Fig 2, 220) configured to control the polarization rotator (103; para 0054 lines 4-6).
It would have been obvious to modify claim 1 of Sears et al to include the controller as taught by Han et al to apply a rotation command to the polarization rotator in response to a received signal for easier use. 
Regarding claim 2, see patent 11,281,031 claim 3.
Regarding claim 3, see patent 11,281,031 claim 1 lines 11-13.
Regarding claim 4, see patent 11,281,031 claim 1.
Regarding claim 5, see patent 11,281,031 claim 1.
Regarding claim 6, see patent 11,281,031 claim 1.
Regarding claim 7, see patent 11,281,031 claim 1.
Regarding claim 8, see patent 11,281,031 claim 2.
Regarding claim 9, see patent 11,281,031 claim 2.
Regarding claim 10, see patent 11,281,031 claim 9.
Regarding claim 11, see patent 11,281,031 claim 9.
Regarding claim 12, see patent 11,281,031 claim 10.
Regarding claim 13, see patent 11,281,031 claim 10.

Regarding claim 14, claim 1 of patent 11,281,031 claims switching, by a polarization rotator, a polarization of a component of an input light having an initial light intensity, between two orthogonal polarizations (see patent claim 1 lines 1-4); and converting, by a polarizer coupled with the polarization rotator, the input light output from the polarization rotator into an output light having a light intensity reduced to a predetermined percentage of the initial light intensity of the input light (see patent claim 1 lines 6-10), wherein the predetermined percentage is substantially the same when the input light has different initial polarizations (see patent claim 1 lines 11-13).
Han et al teaches a method of switching by a polarization rotator (abstract lines 1-22).
It would have been obvious to modify claim 1 of Sears et al to include the method as taught by Han et al to control the polarization rotator of two polarizations to thereby improve system performance. 
Regarding claim 15, see patent 11,281,031 claim 1.
Regarding claim 16, see patent 11,281,031 claim 1.
Regarding claim 17, see patent 11,281,031 claim 1.

Regarding claim 18, claims 1 and 2 of patent 11,281,031 claims a polarization rotator (see patent claim 1 lines 2-3) to switch between operating in a first switching state and a second switching state at a predetermined switching frequency, to thereby switch, a polarization of a component of an input light having an initial light intensity, between two orthogonal polarizations at the predetermined switching frequency (see patent claim 2); and converting, by a polarizer coupled with the polarization rotator, the input light output from the polarization rotator into an output light having a light intensity reduced to a predetermined percentage of the initial light intensity of the input light (see patent claim 1 lines 6-10). 
Han et al teaches a method controlling by a controller (Fig 2, 220) of a polarization rotator (103; para 0054 lines 4-6).
It would have been obvious to modify claim 1 of Sears et al to include the method of the controller as taught by Han et al to apply a rotation command to the polarization rotator in response to a received signal for easier use. 
Regarding claim 19, see patent 11,281,031 claim 1 lines 11-13.
Regarding claim 20, see patent 11,281,031 claim 3.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871